DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 9/22/21 have been fully considered but they are not persuasive.  Applicant argues the examiner cited col. 4, lines 51 through col. 5, line 4 of Johns and that the passages, which was relied upon by the Examiner, does not describe that crimped spunbond nonwoven provides the benefits of fluid permeability and enhanced fluid transfer as asserted in the Office Action.  The examiner respectfully disagrees. Johns teaches starting at col. 4, line 51:
“ The present invention uses a separation layer composed of a lofty fibrous nonwoven web which is particularly well-suited for use in personal care absorbent articles including, but not limited to, diapers, training pants, incontinence garments, sanitary napkins, bandages and the like.  A common problem with many of these products and their designs is the fact that they will not accept rapid and/or multiple insults of body fluids or exudates such as urine in a sufficiently short period of time without leaking.  In an attempt to overcome this problem, many product designs include some sort of additional layer between the body side liner and the absorbent core to act as a dash pot of sorts to temporarily absorb, hold and then discharge the particular body exudate taken in from the liner.  The present invention relates to a lofty fibrous nonwoven web which has been specifically designed and, which when incorporated into a personal care absorbent article or product that contains a body liner that has a durable hydrophilic finish, provides an effective means for temporarily storing and then distributing body exudates while maintain an initial wet signal”  
In col. 7, lines 25-27 – “in order to achieve the lofty open structure of the separation layer portion of the present invention, it is desirable that the fibers be crimped”
Based on the teaching of John, one can conclude the lofty open crimped structure contributes to the benefits of fluid permeability and enhanced fluid transfer as asserted in the previous Office Action and maintained herein.

Applicant further argues Johns exemplifies an embodiment including an absorbent core, which is formed with mixed wood pulp fluff and superabsorbent particles, and wrapped with tissue wrap sheet, a body side liner, and a separation layer between the body side liner and the absorbent core; and Johns does not use crimped fibers for the core wraps, rather crimped fibers may be contained in the separation layer.  Applicant further repeats the arguments presented in the Remarks filed 9/22/21 regarding the fiber type and size of the separation layer of Jones compared with the fiber type and size of the fibers used in the core wrap of Wisneski.  As previously argued by the examiner, Johns is relied on for a teaching of a crimped spunbond nonwoven. The fiber diameter and basis weights may vary depending on the absorbency, drape, texture, and any number of factors that may be considered depending on the use of the layer.  What is of particular importance is that the fibers are crimped and Jones specifically teaches crimping provides the lofty open structure (col. 7, lines 25-27).  This lofty open structure contributes to fluid permeability (col. 4, lines 64 through col. 5, line 5; col. 5, lines 18-21; col. 8, lines 2-12).  Again, Jones is relied on for a teaching of a crimped spunbond nonwoven.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The examiner has relied on Johns for a general teaching of a crimped spunbond nonwoven.  Wisneski teaches a spunbond nonwoven, but does not teach the spunbond nonwoven is crimped.  Johns teaches a crimped spunbond nonwoven that has a high loft and is able to receive multiple insults of fluid and enhance fluid transfer (Johns col. 5, lines 1-4).  The crimped fibers exhibit greater fluid permeability, for example Arora et al 2016/0166443 teaches additional benefits such as fluid permeability and abrasion resistance of the crimped fiber spunbond nonwoven (Arora paragraph 0110 and 0111).  As reasoned in the previous office action, it would have been obvious to modify the spunbond nonwoven of Wisneski with a crimped spunbond nonwoven for the benefits of fluid permeability and enhanced fluid transfer as taught in Johns.   

Applicant argues the presently claimed invention can provide unexpected results.  Applicant cites Tables 1 and 2 in the specification of the present application as support for the unexpected results, specifically with Comparative Example 1 which includes core wraps on the market and Examples 2 and 5 of the present invention as showing superior absorbent rates (Remarks page 8).  However, An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential). MPEP 716.02(e).

Additionally, Applicant has modified claim 1 to include the spunbond nonwoven fabric has a first surface facing and in direct contact with the superabsorbent polymer. The present disclosure (published application US 2019/0053960 teaches a spunbond nonwoven laminate where SAP is sprinkled between layers of spunbond nonwoven (paragraph 0129). Claim 6 further claims synthetic and pulp fibers which indicates the claimed absorbent is a multilayer laminate because an SAP in a fiber matrix would not necessarily provide an absorber where the SAP is in direct contact with the face of the spunbond nonwoven.  Based on the present disclosure, the examiner interprets the claims as a laminate of spunbond/SAP/spunbond in combination with a layer of fibers or fiber matrix.   Otherwise, the specification does not provide support for a core where the SAP is present in the range of claim 1 and directly contacts the surface of the spunbond nonwoven.  Wisneski teaches the absorbent can have only SAP (paragraph 0046) which would provide a laminate where the SAP is in direct contact with the spunbond.  Wisneski also teaches the core may comprise a plurality of individual pieces of material which are operably assembled together (paragraph 0044), whereby a multilayer laminate would be obvious and within the scope of the invention of Wisneski.  

Applicant’s arguments are not persuasive and the rejection is maintained. 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


7.	Claims 1, 2, 4-7, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wisneski et al. US Patent Application Publication 2007/00044903 in view of Johns et al. USPN 5658268.

As to claims 1 and 16, Wisneski teaches an absorber having an absorption layer 34 comprising; a superabsorbent polymer (paragraphs 0045-0046).  Wisneski does not specifically teach the superabsorbent is present in an amount of from 15 to 31.6 parts by mass with respect to 100 parts by mass of the absorber.  However, Wisneski does teach the superabsorbent may be present in the core in an amount of 0 to 100% based on the total weight of the core (paragraphs 0046, 0091).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the claimed amount since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller et al. 105 USPQ 233.   

Wisneski teaches a spunbond nonwoven fabric 84,134 that is long fibers composed of an olefinic polymer composition – Wisneski teaches the core wraps may comprise polyolefin fibers (paragraphs 0047, 0083) and the fibers utilized may be continuous or discontinuous (paragraphs 0047-0048).  

The spunbond nonwoven fabric 84,134 has a first surface facing the superabsorbent polymer and a second surface opposite the first surface (Figure 5; paragraph 0093).  Based on the present disclosure, the examiner interprets the claims as a laminate of spunbond/SAP/spunbond in combination with a layer of fibers or fiber matrix.     Wisneski teaches the absorbent can have only SAP (paragraph 0046) which would provide a laminate where the SAP is in direct contact with the spunbond.  Wisneski also teaches the core may comprise a plurality of individual pieces of material which are operably assembled together (paragraph 0044), whereby a multilayer laminate would be obvious and within the scope of the invention of Wisneski.  

Wisneski does not teach the spunbond nonwoven is a crimped spunbond nonwoven fabric.  Jones teaches an absorbent article having a layer of crimped spunbond nonwoven attached to the absorbent layer (col. 5, lines 5-12; col. 7, lines 25-40).  Jones teaches crimped fibers for the benefit of providing a lofty structure, and enhancing fluid transfer properties and provides an effective means for storing and distributing body exudates (col. 4, line 63 through col. 5, line 4; col. 7, lines 25-40).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the spunbond nonwoven with a crimped spunbond nonwoven for the benefits taught in Jones. 

As to the limitation of the first and second surfaces of the nonwoven being free of an elastic nonwoven, Wisneski teaches elastomeric fibers as a variant of the core wrap materials.  Wisneski also teaches various other materials and fibers including spunbond fibers that are utilized in the core wrap (paragraph 0048).  

As to claim 2, Wisneski teaches the first and second olefinic polymer composition comprises a hydrophilizing agent (paragraphs 0047, 0049). As to claim 4, Wisneski teaches the absorption layer may be embossed (paragraph 0052). As to claim 5, the absorption layer further comprises a melt-blown nonwoven fabric (Wisneski paragraphs 0047- 0048). As to claims 6 and 7, the absorption layer further comprises a synthetic pulp or a natural fluff pulp – Wisneski incorporates by reference (paragraph 0054) Abuto et al. US 2006/0135932 (Ser. No. 11/020,842) who teaches an absorption layer comprising superabsorbent and fluff fibers (Abuto paragraph 0055).  Abuto teaches the core wrap 14 may include full fibers (Abuto paragraph 0066), which would be on the surface of the absorption layer. Wisneski further teaches the absorption layer may be only a first core wrap web (paragraph 0094), in which case the pulp in the absorbent is on a surface of the absorption layer.As to claim 10, Wisneski teaches a sanitary article 20 comprising the absorber according to claim 9 (Figures 1 and 3-5; paragraph 0044). As to claims 11 and 14, Wisneski teaches an absorber and method for producing an absorber having an absorption layer 34 comprising;
 a superabsorbent polymer (paragraphs 0045-0046).  Wisneski does not specifically teach the superabsorbent is present in an amount of from 15 to 31.6 parts by mass with respect to 100 parts by mass of the absorber.  However, Wisneski does teach the superabsorbent may be present in the core in an amount of 0 to 100% based on the total weight of the core (paragraphs 0046, 0091).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the claimed amount since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller et al. 105 USPQ 233.   

Wisneski teaches a spunbond nonwoven fabric 84,134 that is long fibers composed of an olefinic polymer composition – Wisneski teaches the core wraps may comprise polyolefin fibers (paragraphs 0047, 0083) and the fibers utilized may be continuous or discontinuous (paragraphs 0047-0048).  an absorption layer comprising superabsorbent and fluff fibers (Abuto paragraph 0055).  Wisneski teaches the absorbent core wraps may be manufactured by any suitable means, such as the processes of USPN 5458592 to Abuto et al., which is incorporated by reference (Wisneski paragraph 0054).  Abuto teaches a suitable process for forming a fibrous nonwoven wrap by extruding a molten thermoplastic polymer into a plurality of molten streams which are then attenuated into a plurality of fibers which are deposited onto a forming surface to form a fibrous nonwoven web core wrap (Abuto col. 3, lines 5-11).  

Wisneski teaches a method of producing the above absorber, the method comprising:

step (I): Wisneski teaches core wraps using continuous fibers, spunbond polyolefin fibers (paragraph 0048).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the process of Wisneski to incorporate forming long fibers from a melted olefinic polymer composition as taught in Abuto USPN 5458592, drawing and thinning the long fibers in order to provide better diffusion to the first sheet, absorbent body surface.  Doing so would allow fluids to more rapidly enter and be absorbed by the underlying absorbent material.  Wisneski teaches accumulating the fibers on a collecting belt to obtain a spunbond nonwoven fabric;

 step (II): sprinkling a superabsorbent polymer onto the spunbond nonwoven fabric on the collecting belt (paragraph 0098, 099);
 step (III): obtaining a laminate by layering, on the collecting belt, a second spunbond nonwoven fabric different from the spunbond fabric on the collecting belt in that the core wraps are separate materials (paragraphs 0083, 0088, 0093-0094).  Also, Wisneski teaches the one or both of the core wraps may be hydrophobic and treated to be hydrophilic step – if only one wrap is treated, the wraps are different from one another;
 (IV): performing a surface shaping processing on the laminate on the collecting belt (paragraphs 0086, 0087) – Ota teaches the absorbent body is molded in a desired shape. 
Wisneski does not teach the spunbond nonwoven is a crimped spunbond nonwoven fabric.  Jones teaches an absorbent article having a layer of crimped spunbond nonwoven attached to the absorbent layer (col. 5, lines 5-12; col. 7, lines 25-40).  Jones teaches crimped fibers for the benefit of providing a lofty structure, and enhancing fluid transfer properties and provides an effective means for storing and distributing body exudates (col. 4, line 63 through col. 5, line 4; col. 7, lines 25-40).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the spunbond nonwoven with a crimped spunbond nonwoven for the benefits taught in Jones. 

As to the limitation of the first and second surfaces of the nonwoven being free of an elastic nonwoven, Wisneski teaches elastomeric fibers as a variant of the core wrap materials.  Wisneski also teaches various other materials and fibers including spunbond fibers that are utilized in the core wrap (paragraph 0048).  

As to claim 12, Wisneski teaches the first and second olefinic polymer composition comprises a hydrophilizing agent (paragraphs 0047, 0049). As to claim 15, the absorption layer further comprises a synthetic pulp or a natural fluff pulp – Wisneski incorporates by reference (paragraph 0054) Abuto et al. US 2006/0135932 (Ser. No. 11/020,842) who teaches an absorption layer comprising 

superabsorbent and fluff fibers (Abuto paragraph 0055).  Abuto teaches the core wrap 14 may include full fibers (Abuto paragraph 0066), which would be on the surface of the absorption layer. Wisneski further teaches the absorption layer may be only a first core wrap web (paragraph 0094), in which case the pulp in the absorbent is on a surface of the absorption layer.
8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wisneski et al. US Patent Application Publication 2007/00044903 in view of Ning et al. WO 00/12801.  Wisneski teaches the present invention substantially as claimed. Wisneski teaches the polyolefin comprises a hydrophilizing agent (paragraph 0047, 0049).  Wisneski does not teach “wherein from 0.01 to 10 parts by mass of polypropylene glycol having a molecular weight of from 200 to 10,000 is adhered to 100 parts by mass of the synthetic pulp”.  Ning teaches an absorbent comprising nonwoven spunbond or meltblown (page 6, paragraph 3) polyolefin fabrics modified with a hydrophilizing agent, such as polypropylene glycol to render the hydrophobic polyolefin wettable to water (page 8 paragraph 2).  Ning teaches the polyglycol molecular weight should be about 500 and most preferably about 2000 (page 10, paragraph 2).   Ning teaches a higher molecular weight polyglycol is preferred for the benefit of causing a greater enhancement of hydrophilicity (page 10, paragraph 2).  It would have been obvious to modify Wisneski with the polypropylene glycol of Ning for the benefits taught in Ning. Ning further teaches the hydrophilic polymer (polypropylene glycol) can be blended with 

a polyolefin anywhere from 2-100% depending on the level of hydrophilicity needed (page 11, paragraph 2). 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781